Title: To John Adams from William Cunningham, 21 December 1808
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg, Dec. 21. 1808.

I have received your favour of the 13th. inst. and give you my thanks for the offer of the 2d. & 3d. volumes of the Defence. If you would be at the trouble of putting them under a blank cover, superscribed with my address and cause them to be left at Wheelock’s, at the sign of the Indian Queen in Marlborough-Street, they will be brought to me by the driver of the Leominster stage—
I shall be unsusceptible of instruction if experience, much longer protracted, shall fail to convince me of an Oligarchic oversight of the Federal presses.
Your Advice to imprison in my bosom the friendship I feel for yourself and family, is entitled to all the gratitude which is due to a kind and generous intention, but its observance is impracticable. Although there is no one to whom a place of some profit could be more welcome, yet I have no prospect of any, nor would I take any at the costly price of mental sacrifice. I happened to be at Worcester at the first Court holden after the acquittal of Selfridge. There I was told by Mr. Speaker Bigelow, and others, that I was accused of having apostatized from Federalism. I informed them, that the expression of my firm conviction that Selfridge had been guilty of murder, and ought to have been hanged, was the sole ground of the accusation, and if that was eno’ to constitute a secession from Federalism, I wished to be considered as seceding. But I was not ejected. The great political parties in the State, arranged under their respective standards, on the simple question of the guilt or innocence of an individual, under a criminal accusation, was a curious spectacle. I am thoroughly persuaded of the power of Prejudice—through the heat of party feuds she sits, in regal pomp, in the human breast, dictating, most despotically, its decisions. But this heat must subside, and the tranquil scene succeed, when Reason shall be reinstated in her government—
As to Governour, if the democratic party greatly overmatched the other side, there could be no doubt of their adherance to Mr. Lincoln, but equipoised as are the parties. Candidates of the most commanding combinations should be held up. There are two things which, under present circumstances, discourage the friends of Lincoln from supporting him—The first is, that Creation is not only his “elder scripture,” but his only scripture. This brings out against him the whole body of the Clergy. The second is, that those most intimate with him, represent him as a man of inadequate attainments, and sanguinary as Marat or Robespierre. I convened yesterday with two of the most intelligent of the Republicans here, and they told me, that notwithstanding their own satisfaction with Lincoln, they should prefer a less exceptionable Candidate—Whom? They answered Mr. Adams—Why? They replied, that of whatever party he is, they were convinced of, and confided in, his capacity, his independence and in his integrity. If Mr. Adams could be chosen, on these considerations, I should hope he would think them so auspicious to a prosperous Administration, as authoritatively to require the sacrifice of every personal consideration. I will apprise you of whatever more I may hear.
With veneration and respect, / I am, Dear Sir, / Your Friend & Servt.

Wm. Cunningham. Jun.